Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 12, 2004, which, after fact-finding determinations of permanent neglect, insofar as appealed from, terminated respondent-appellant’s parental rights to the subject children and committed the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purposes of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence of respondent’s frequent missed visits or lateness (see Matter of Lenny R., 22 AD3d 240 [2005], lv denied 6 NY3d 708 [2006]), and failure to plan for the children’s future by, inter alia, chronically falling back into substance abuse, for which she was incarcerated during the pendency of these proceedings, despite the agency’s diligent efforts referring her to drug treatment programs (see Matter of Christopher Jamar V., 12 AD3d 314 [2004]; Matter of Jonathan R.M., 26 AD3d 205 [2006]). Respondent was not relieved of her obligation to plan for the children’s future while incarcerated (see Matter of Gregory B., 74 NY2d 77, 90 [1989]). A preponderance of the evidence supports the finding that the children’s best interests would be better served by freeing them for adoption by their foster parents, with whom they have resided for several years and bonded (see Lenny R., supra; Jonathan R.M., supra), rather than respondent’s mother (see Matter of Jennifer A., 225 AD2d 204, 206 [1996], lv denied 91 NY2d 809 [1998]). Concur— Andrias, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.